

115 HR 5718 IH: Perioperative Reduction of Opioids Act
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5718IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Smith of Missouri (for himself and Mr. Higgins of New York) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a technical expert panel to provide recommendations on reducing opioid use in the
			 surgical setting and on best practices for pain management, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Perioperative Reduction of Opioids Act or the PRO Act. 2.Technical expert panel on reducing surgical setting opioid use; data collection on perioperative opioid use (a)Technical expert panel on reducing surgical setting opioid use (1)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Health and Human Services shall convene a technical expert panel, including medical and surgical specialty societies, to provide recommendations on reducing opioid use in the inpatient and outpatient surgical settings and on best practices for pain management, including with respect to the following:
 (A)Approaches that limit patient exposure to opioids during the perioperative period, including pre-surgical and post-surgical injections.
 (B)Shared decisionmaking with patients and families on pain management, including recommendations for the development of an evaluation and management code for purposes of payment under the Medicare program under title XVIII of the Social Security Act that would account for time spent on shared decisionmaking.
 (C)Education on the safe use, storage, and disposal of opioids. (D)Prevention of opioid misuse and abuse after discharge.
 (E)Development of a clinical algorithm to treat opiate tolerant patients and reduce reliance on opiates for acute pain during the perioperative period.
 (2)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to Congress and make public a report containing the recommendations developed under paragraph (1) and recommendations for broader implementation of pain management protocols that limit the use of opioids in the perioperative setting and upon discharge from such setting.
 (b)Data collection on perioperative opioid useNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit to Congress a report that contains the following:
 (1)The diagnosis-related group codes identified by the Secretary as having the highest volume of surgeries.
 (2)With respect to each of such diagnosis-related group codes so identified, a determination by the Secretary of the data that is both available and reported on opioid use following such surgeries, such as with respect to—
 (A)surgical volumes, practices, and opioid prescribing patterns; (B)opioid consumption, including—
 (i)perioperative days of therapy; (ii)average daily dose at hospital, including high dosage greater than 90 milligram morphine equivalent;
 (iii)post-discharge prescriptions and other combination drugs that are used before intervention and after intervention;
 (iv)quantity and duration of opioid prescription at discharge; and (v)quantity consumed and number of refills;
 (C)regional anesthesia and analgesia practices, including pre-surgical and post-surgical injections; (D)naloxone reversal;
 (E)post-operative respiratory failure; (F)information about storage and disposal; and
 (G)such other information as the Secretary may specify. (3)Recommendations for improving data collection on perioperative opioid use, including an analysis to identify barriers to collecting, reporting, and analyzing the data described in paragraph (2), including barriers related to technological availability.
				